                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 SHANETTE MCNEIL,                              :              CIVIL ACTION
                                               :
               Plaintiff,                      :
                                               :
                      v.                       :              No. 20-1775
                                               :
 PENN WAREHOUSING &                            :
 DISTRIBUTION, INC.,                           :
                                               :
               Defendant.                      :
                                               :

                                            ORDER

       AND NOW, this 13th day of May, 2021, upon consideration of Defendant’s “Motion to

Dismiss Plaintiff’s Complaint” (ECF No. 18), Plaintiff’s response in opposition thereto (ECF No.

19), and for the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that the motion (ECF No. 18) is GRANTED IN PART and DENIED IN PART as

follows:

   •   Defendant’s motion is GRANTED as to (1) all claims for punitive damages in Counts X,

       XI, XII, XIII, and XIV; (2) Counts II, VI, VII, XI, and XIV; (3) Counts III, IV, VIII, IX,

       XII, and XIII, to the extent they are based on pregnancy; and (4) Counts XV and XVI.

   •   Defendant’s motion is DENIED as to (1) Counts I and V and (2) Counts III, IV, VIII, IX,

       XII, and XIII, to the extent they are based on race.


                                             BY THE COURT:



                                             /s/ Mitchell S. Goldberg
                                             MITCHELL S. GOLDBERG, J.
